In an ac*730tion to recover damages for personal injuries, etc., the defendant Pav-Co Asphalt, Inc. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated July 26, 1996, as denied its cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly denied the cross motion of the defendant Pav-Co Asphalt, Inc. for summary judgment dismissing the complaint and all cross claims insofar as asserted against it inasmuch as the record discloses issues of fact which preclude the granting of such relief (see, Zuckerman v City of New York, 49 NY2d 557; Museums at Stony Brook v Village of Patchogue Fire Dept., 146 AD2d 572). Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.